                         IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE NORTHERN DISTRICT OF ALABAMA
                                    NORTHERN DIVISION

IN RE:                                                         )
Ruth Mercado,                                                  )        Case No. 19-82310-CRJ13
                                                               )
     Debtor(s).                                                 )       Chapter 13
--------------------------------------------------------------------------------------------------------------------
                                                               )
Ruth Mercado,                                                  )        Adversary No: 20-80059-CRJ
                                                               )
         Plaintiffs(s),                                        )
                                                               )
vs.                                                            )
                                                               )
SN Servicing Corporation, et al,                               )
                                                               )
         Defendants,                                           )


 BANKRUPTCY ADMINISTRATOR’S STATEMENT OF REVIEW OF THE APPLICATION
      FOR COMPENSATION OF JOHN C. LARSEN, ATTORNEY FOR DEBTOR

       COMES NOW the United States Bankruptcy Administrator for the Northern District of
Alabama (“BA”), by and through the undersigned counsel of record, and regarding the
application for Approval of Settlement and Motion for Approval to pay Compensation and
Expenses states as follows:

         1. The BA has reviewed the Motion for Approval of Settlement and the Motion for
            Approval to Pay Compensation.

         2. The BA has no objection to the proposed settlement as set forth in the Motion.

         3. An analysis of the request for compensation indicates the fee requested is reasonable
            in light of Johnson v. Georgia Highway Express, Inc., 488 F2d 714 (5th Cir. 1974). A
            statement that the monies received by the professional will not be shared with any
            other party is included in the Fee Application.

         4. The Applicant has submitted 18.45hours at a rate of $350.00 per hour. The Applicant
            seeks compensation in the reduced amount of $3,600.00.




Case 20-80059-CRJ            Doc 39      Filed 10/20/20 Entered 10/20/20 11:25:18                      Desc Main
                                         Document     Page 1 of 2
       WHEREFORE, the premises considered, BA recommends approval of the compensation
as requested.

       Respectfully submitted October 20, 2020.

                                            J. THOMAS CORBETT
                                            United States Bankruptcy Administrator for the
                                            Northern District of Alabama
                                            /s/ Richard M. Blythe
                                            Richard M. Blythe
                                            Assistant U.S. Bankruptcy Administrator
                                            Alabama Bar ID: ASB-3199-B52R



OF COUNSEL:
United States Bankruptcy Administrator
Northern District of Alabama
Seybourn H. Lynne Federal Building
P.O. Box 3045
400 Well Street NE. Room 236
Decatur, Alabama 35602
(256) 340-2740

                                 CERTIFICATE OF SERVICE

        I hereby certify that on October 20, 2020, I have served a copy if the foregoing on the
parties listed below by electronic service through the Court’s CM/ECF system and/or by placing
a copy of the same in the U.S. Mail, postage prepaid.

Michelle Hatcher, Trustee, Via CM/ECF electronic service

John C. Larsen, Esq., Attorney for the Debtor, Via CM/ECF electronic service

Amanda Beckett, Esq., Attorney for the Defendant, Via CM/ECF electronic service

                                            /s/Richard M. Blythe
                                            Richard M. Blythe




Case 20-80059-CRJ       Doc 39    Filed 10/20/20 Entered 10/20/20 11:25:18           Desc Main
                                  Document     Page 2 of 2
